EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 01/07/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 10602083 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, no prior art could be located that teaches or fairly suggests controller which is configured to operate the sampling circuit and the reset circuit, in the following sequence: first, operate the sampling circuit so that the first terminal of the capacitor is electronically connected to the output of the photodiode; second, while the first terminal of the capacitor is electronically connected to the output of the photodiode, operate the reset circuit so that the reset circuit electronically connects the second terminal of the capacitor to the first voltage source and, then operate the reset circuit so that the reset circuit provides an open circuit between the second terminal of the capacitor and the first voltage source, wherein said controller is further configured to 
Claim 5 is allowed for reasons given in the office action mailed 10/07/2021.
Regarding claim 19, no prior art could be located that teaches or fairly suggests a reset circuit which is configured such that it can be selectively operated to electronically connect the second terminal of the capacitor to a first voltage source which can provide a predefined reference voltage, or to provide an open circuit between the second terminal of the capacitor and said first voltage source, the method comprising: converting light into an electrical output with the photodiode; connecting the output to the first terminal of the capacitor to the photodiode; disconnecting the photodiode from the first terminal of the capacitor to provide an open circuit between the first terminal of the capacitor and the photodiode; and selectively resetting the second terminal of the capacitor to the predefined reference voltage with the reset circuit operating the reset circuit so that the reset circuit electronically connects the second terminal of the capacitor to the first voltage source for a second time, if after the controller has operated the reset circuit so that the reset circuit provides an open circuit between the second terminal of the capacitor and the first voltage source, the absolute value of the voltage at the second terminal of the capacitor is above a predefined absolute value or below a 
The rest of the pending claims are dependent and therefore allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824. The examiner can normally be reached M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NICHOLAS G GILES/           Primary Examiner, Art Unit 2697